Citation Nr: 0842708	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from December 1950 to December 
1954.  He died in March 2006.  The appellant seeks benefits 
as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of September 2006 by 
the Department of Veterans Affairs (VA), Nashville, 
Tennessee, Regional Office (RO).  In the decision, the RO 
determined that the appellant was not entitled to benefits as 
the veteran's surviving spouse because she was divorced from 
the veteran at the time of his death.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in February 
1952.

2.  They divorced in July 1973.

3.  The appellant and the veteran did not subsequently 
remarry each other or form what could reasonably be 
considered a common-law marriage after their divorce.

4.  The veteran died in March 2006.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 C.F.R. §§ 3.1(j), 3.50 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not dispute that she had gotten divorced 
from the veteran and was not married to him at the time of 
his death.  In fact, in her claim dated in June 2006, she 
described herself as the former spouse of the veteran.  She 
contends, however, that she should still qualify for benefits 
as a surviving spouse in light of the fact that she had five 
children with the veteran and had never remarried. 

The facts in this case are not in dispute.  The appellant and 
the veteran got married in February 1952.  A copy of a court 
order shows that they divorced in July 1973.  

During his lifetime, the veteran had on numerous occasions 
reported that they were divorced.  For example, in 
Declarations of Marital Status dated in March 1979, March 
1980, and November 1986 the veteran reported that he was 
divorced from the appellant.  The Board also notes that the 
record includes documentation of multiple marriages to other 
women subsequent to his divorce from the appellant.   The 
veteran's death certificate shows that he died in March 2006.  

The appellant submitted a statement in support of claim in 
June 2006.  As noted above, she described herself as the 
former spouse, but noted that they had been married for 20 
years prior to the divorce, and had five children during the 
marriage.  In September 2006, the appellant submitted a 
formal claim for Dependency and Indemnity Compensation (DIC).  
On the claim form, she indicated that she did not live 
continuously with the veteran from the date of marriage to 
the date of death due to getting divorced.  

In a statement in support of claim dated in December 2006, 
she reported that she was married to the veteran for 22 
years, raised all five of his children, and never remarried.  
She also stated that "he was my husband for life."  In 
light of the appellant's multiple prior statements in which 
she acknowledged that they were divorced, it appears that 
this statement by the appellant was not an assertion of a 
belief that they were legally married, but rather an 
expression by the appellant of her philosophy that a person 
should not have multiple marriages.  

As noted above, the RO denied the claim on the basis that the 
appellant was divorced from the veteran at the time of his 
death and did not, therefore, qualify for benefits as his 
surviving spouse.  

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 38 
U.S.C. § 1310; 38 C.F.R. § 3.5(a).  The term "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j), and who was 
the spouse of the veteran at the time of the veteran's death 
and:
    (1) Who lived with the veteran continuously from the date 
of 
marriage to the date of the veteran's death except where 
there was a 
separation which was due to the misconduct of, or procured 
by, the 
veteran without the fault of the spouse; and
    (2) Except as provided in Sec. 3.55, has not remarried or 
has not 
since the death of the veteran and after September 19, 1962, 
lived with 
another person of the opposite sex and held himself or 
herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  The Board has 
noted that the United States Court of Appeals for Veterans 
Claims (Court) has held that even in states where common-law 
marriages are not valid, a common law marriage may be deemed 
to have existed (and may be recognized for VA purposes) if 
the appellant was unaware of that fact.  See 38 C.F.R. 
§ 3.52; Colon v. Brown, 9 Vet. App. 104 (1996).  The validity 
of a divorce decree regular on its face will be questioned by 
VA only when such validity is put in issue by a party thereto 
or a person whose interest in the claim for VA benefits would 
be affected thereby.  See 38 C.F.R. § 3.206. 

After considering all of the evidence of record, the Board 
finds that the veteran and the appellant were legally 
divorced in 1973 and did not subsequently remarry.  The 
appellant has not challenged the validity of the divorce 
decree.  The Board further notes that there is no evidence 
that the veteran and the appellant formed what could be 
legally recognized as a common-law marriage after the 
divorce.  In essence, whatever the reasoning may have been 
for the divorce, the fact remains that the weight of the 
evidence establishes that the veteran and the appellant 
presented themselves as being legally divorced, which would 
be inimical to a finding that there could have been a common 
law marriage.  It is noted in this regard, that in states 
where a common law marriage is not legally recognized, such a 
marriage could be recognized for purposes of payment of VA 
benefits when the parties are not aware of that circumstance.  
38 C.F.R. § 3.52.  Such factual circumstances are not, 
however, present in this case.  On the contrary, the record 
reflects that the veteran could not have formed a common law 
union with the appellant subsequent to their divorce because 
he was legally married to a succession of other women.   In 
addition, both the veteran and the appellant referred to 
themselves as being divorced, and there is no indication that 
the divorce itself was secured through fraud or collusion.  

With respect to her statement that "he was my husband for 
life," in light of the appellant's multiple prior statements 
in which she acknowledged that they were divorced, it appears 
that this statement by the appellant was not an assertion of 
a belief that they were legally married, but rather an 
expression by the appellant of her philosophy that a person 
should not have multiple marriages.  

The Board has noted the appellant's contention that the VA 
should pay her benefits in recognition of the fact that she 
had been married to the veteran for a lengthy period of time 
and had given birth to five children.  The Board sympathizes 
with the appellant, but under the law these facts are not 
relevant.  To qualify for benefits as a surviving spouse, the 
claimant must have been the veteran's spouse on the date of 
his death.  The law does not provide any relevant exception 
to the requirement.  To qualify for benefits as a surviving 
spouse, the claimant must have been the veteran's spouse on 
the date of his death.  

The Board is bound by the law and regulations in effect.  In 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment of benefits.  See Zimick v. 
West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  Accordingly, the Board concludes that the 
criteria for recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes are not met.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim." Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable. See id. 
at 132.  In this case, VCAA notice is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  For these reasons, the Board 
concludes that no further notification or development of 
evidence is required.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


